EXHIBIT 10.8

FIFTH AMENDMENT AND FIRST EXTENSION OPTION

THIS FIFTH AMENDMENT AND FIRST EXTENSION OPTION TO CREDIT AGREEMENT (this
"Amendment") is made and entered into as of December 30, 2009 by and between
TEKELEC, a California corporation (the "U.S. Borrower"), Tekelec International,
SPRL, a societe privee a responsabilité limitée organized under the laws of the
Kingdom of Belgium (the "Belgian Borrower", and together with the U.S. Borrower,
each a "Borrower" and collectively, the "Borrowers"), the lenders who are or may
become a party to this Agreement (collectively, the "Lenders") and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (the "Administrative Agent").

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrowers pursuant to
the Credit Agreement, dated October 2, 2008 by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement").

Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby exercise
one of the two Extension Options provided for in the Credit Agreement and
request that the Lenders extend the Revolving Credit Maturity Date to October 2,
2012. Subject to the terms and conditions set forth herein, the Lenders party
hereto are willing to agree to such modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Capitalized Terms. All capitalized terms used and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Amendment. Pursuant to Sections 2.8 and 14.2 of the Credit Agreement as the
first Extension Option and effective in accordance with Section 4 hereof, the
Lenders hereby agree that Section 1.01 of the Credit Agreement shall be amended
by deleting the definition of "Revolving Credit Maturity Date" in its entirety
and substituting, in lieu thereof, the following:

""Revolving Credit Maturity Date" means the earliest to occur of (a) October 2,
2012 (subject to one additional Extension Option remaining in accordance with
Section 2.8(b)), (b) the date of termination of the entire Revolving Credit
Commitment by the U.S. Borrower pursuant to Section 2.5, and (c) the date of
termination of the Revolving Credit Commitment by the Administrative Agent on
behalf of the Lenders pursuant to Section 12.2(a).

Confirmation of Extension Option. The parties hereto acknowledge and agree that
as of the Fifth Amendment Effective Date, the Borrowers have fully exercised one
of the Exercise Options available to the Borrowers pursuant to Section 2.8 of
the Credit Agreement. Accordingly, the Borrowers only have one additional
Exercise Option remaining under Section 2.8(b) of the Credit Agreement.

--------------------------------------------------------------------------------



Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date above
stated (the "Fifth Amendment Effective Date"):

(a) The Administrative Agent shall have received an executed original of this
Amendment by each Borrower and the Lenders;

(b) The Administrative Agent shall have received a certificate from the Borrower
Agent, certifying (i) the resolutions adopted by the Credit Parties approving
the extension of the Revolving Credit Maturity Date and (ii) that the
representations and warranties contained in Article VII of the Credit Agreement
are true and correct in all material respects and no Default or Event of Default
exists; and

(c) The receipt by the Administrative Agent of any other documents or
instruments reasonably requested by the Administrative Agent in connection with
the execution of this Amendment.

Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement," "hereunder," "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement, the Notes and each of the other Loan Documents to "the Credit
Agreement," "thereunder," "thereof" or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment constitutes a "Loan Document" as
defined in the Credit Agreement.

Representations and Warranties. After giving effect to the amendments set forth
herein, each Borrower hereby certifies that (a) each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the Fifth Amendment Effective
Date as if fully set forth herein (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (b) no Default or Event of Default has
occurred and is continuing as of the Fifth Amendment Effective Date.

Release. For and in consideration of the agreements of the Administrative Agent
and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrowers hereby forever release and discharge the Administrative Agent and the
Lenders, each of their respective officers, directors, employees, agents,
affiliates, representatives, successors and assigns (collectively, the "Released
Parties") from any and all claims, causes of actions, damages and liabilities of
any nature

2

--------------------------------------------------------------------------------



whatsoever, known or unknown, which the Borrowers ever had, now has or might
hereafter have against one or more of the Released Parties which relates,
directly or indirectly, to the Loan Documents or the transactions relating
thereto (collectively "Claim"), to the extent that any such Claim shall be based
in whole or in part upon facts, circumstances, actions or events existing on or
prior to the date hereof.

Covenant Not to Sue. The Borrowers, on behalf of themselves and their
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenant and agree with and in favor of each
Released Party that they will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Claim released,
remised and discharged by the Borrowers pursuant to Section 7 above. If the
Borrowers or any of their respective successors, assigns or other legal
representatives, or any Loan Party, or its respective successors, assigns, and
other legal representatives violates the foregoing covenant, each of the
Borrowers, for itself and its respective successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys' fees and costs incurred by any Released Party as a result of such
violation.

Miscellaneous.

(a) Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York.

(b) Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

(c) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

(d) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

(f) Obligation to Pay Fees/Costs. The Borrowers acknowledge that Section 14.3(a)
of the Credit Agreement requires that Borrowers pay all reasonable outstanding
fees and out-of-pocket charges and other expenses of the Administrative Agent
for the preparation of this Amendment, including, without limitation, all
outstanding K&L Gates LLP legal fees.

(g) Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar

3

--------------------------------------------------------------------------------



instantaneous electronic transmission device pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute an original of this Amendment
as well as any facsimile, telecopy or other reproduction hereof.

[Signature Pages To Follow]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

TEKELEC

,
as Borrower and Borrower Agent



By: /s/ William H. Everett
Name: William H. Everett
Title: EVP & CFO

 

TEKELEC INTERNATIONAL, SPRL

,
as Borrower



By: /s/ William H. Everett
Name: William H. Everett
Title: EVP & CFO

 

 

--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

,
as Administrative Agent, Swingline Lender, Issuing
Lender and Lender



By: /s/ Waymon W. Wood, Jr.
Name: Waymon W. Wood, Jr.
Title: SVP

--------------------------------------------------------------------------------

